Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 1 of 10
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 2 of 10
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 3 of 10
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 4 of 10
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 5 of 10
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 6 of 10
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 7 of 10
          Case 9:19-bk-12079-MB                       Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26                                                   Desc
                                                      Main Document    Page 8 of 10


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule NB that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule NB that was filed with any such prior proceeding(s).)
None

3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
     NB that was filed with any such prior proceeding(s).)
None

4. (If petitioner is an individual} A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule NB
   that was filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at     Thousand Oaks, CA                                 , California.

 Date:           December 16, 2019                                                                   �



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1               F 1015-2.1.STMT.RELATED.CASES
    Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                            Main Document    Page 9 of 10


M
r
b
s
{
x
o
e
k
i
d
}
a
A
C
1
t




                       Jeffrey David Bohn
                       799 Via Colinas
                       Thousand Oaks, CA 91362


                       David I. Brownstein
                       Law Office of David I. Brownstein
                       1 Park Plaza
                       Suite 600
                       Irvine, CA 92614


                       American Express
                       PO Box 0001
                       Los Angeles, CA 90096


                       Capital One Bank
                       PO Box 60599
                       City of Industry, CA 91716-0599


                       Ford Credit
                       PO Box 552679
                       Detroit, MI 48255-2679


                       Franchise Tax Board
                       Bankruptcy Section, MS A-340
                       PO Box 2952
                       Sacramento, CA 95812-2952


                       Internal Revenue Service
                       PO Box 7346
                       Philadelphia, PA 19101-7346


                       Synchrony Bank
                       PO Box 960061
                       Orlando, FL 32896-0061
Case 9:19-bk-12079-MB   Doc 1 Filed 12/18/19 Entered 12/18/19 12:27:26   Desc
                        Main Document    Page 10 of 10



                   U.S Small Business Administration
                   801 Tom Martin Drive #120
                   Birmingham, AL 35211


                   USAA American Express
                   10750 McDermott Fwy
                   San Antonio, TX 78288-0509
